PROB 12A
(7/93)

                                 United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: John A Orecchio                                                        Cr.: 20-00093-001
                                                                                          PACTS #: 55560

Name of Sentencing Judicial Officer:     THE HONORABLE HARRY D. LEINENWEBER
                                         UNITED STATES DISTRICT JUDGE (ND/IL)

Name of Assigned Judicial Officer:       THE HONORABLE JOHN MICHAEL VAZQUEZ
                                         UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 06/17/2010

Original Offense:   Wire Fraud, 18 U.S.C. § 1343
                    Theft from an Employee Benefit Plan, 18 U.S.C. § 664

Original Sentence: 112 months imprisonment, 3 years supervised release

Special Conditions: $26,411,414 in Restitution

Type of Supervision: Supervised Release                          Date Supervision Commenced: 10/30/2018

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number      Nature of Noncompliance

  1                    Failed to satisfy restitution.


U.S. Probation Officer Action:

Throughout his term of supervised release, Orecchio has paid $11,584.49 towards his restitution. His
supervision is due to expire on October 29, 2021, with an outstanding restitution balance of $26,399,829.51.
The Financial Litigation Unit of the United States Attorney’s Office was notified of the expiration of
supervision and has a standing order for garnishment of his earnings and all future income tax refunds via
the Treasury Offset Program (TOP). This Office recommends the supervision term be allowed to expire as
scheduled since the restitution order remains imposed as a final judgement, pursuant to Title 18, U.S.C.,
Sections 3554 & 3613.
                                                           Respectfully submitted,

                                                          SUSAN M. SMALLEY, Chief
                                                          U.S. Probation Officer

                                                          Elisa Martinez

                                                           By:    ELISA MARTINEZ
                                                                  Supervising U.S. Probation Officer
                                                                                        Prob 12A – page 2
                                                                                          John A Orecchio


/ kam

PREPARED BY:



Kelly A. Maciel                  07/14/2021
KELLY A. MACIEL                     Date
U.S. Probation Technician

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X   Allow Supervision to Expire as Scheduled on October 29, 2021 (as recommended by the Probation
    Office)
    Submit a Request for Modifying the Conditions or Term of Supervision
    Submit a Request for Warrant or Summons
    Other



                                                                Signature
                                                                Si
                                                                Si                    Officer
                                                                          of Judicial Offic
                                                                                          cer


                                                            7/14/21
                                                                            Date
